Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

     Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

In particular, in claim 27, Applicant claims “the interference space is unguided.” It is not clear what “unguided” refers to or how an interference space can be “unguided” with respect to one dimension not least because Applicant fails to define “unguided” in the specification. It is not clear if “unguided” is related to Applicant’s bundle of optical waveguides. Nowhere in the disclosure does Applicant appear to further explain or define how interference spaces can be “unguided.” A skilled artisan is therefore not reasonably apprised of when or how an interference space is considered “unguided” or to what requisite degree an interference space must be “unguided” to be considered sufficiently “unguided.”

Allowable Subject Matter
Claims 1-4, 6-8, 10-11, 13, 15, 17-23, 26, 28-29, 32-34, 40, and 42-43 are allowed. Applicant’s RF receiver is a phased array frequency receiver with a mechanism for optical waveguides bundled with corresponding optical lenses, photodetectors, which are in single mode operation, that generate respective emitter interference patterns in response to RF received by antenna wherein each respective bundle in the detection plane receives the respective portions of the composite beam impinged thereon and the array of optical lenses arranged in the pattern corresponds to the emitter RF interference pattern. The recited structural cooperative relationship of Applicant’s phased array system is not considered by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646



Bo Fan | USPTO | Washington DC
 571.272.3013 |  Bo.Fan@uspto.gov